Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00638-CV

                                    Salvador G. MORA,
                                  Appellant/Cross-Appellee

                                             v.

                                   Sylvia Ramon MORA,
                                  Appellee/Cross-Appellant

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-10478
                     Honorable Victor H. Negron, Jr., Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED, and the cause is REMANDED to the trial court for a just and right division of the
community estate. It is ORDERED that appellant/cross-appellee Salvador G. Mora is responsible
for one-half of the costs of this appeal, and appellee/cross-appellant Sylvia Ramon Mora is
responsible for the other one-half of the costs.

       SIGNED February 26, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice